Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “quantifying component”, “identifying component”, and “segmented tissue image generating component” in claims 13-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan, US 2011/0286654 A1 (hereinafter referred to as “Krishnan”) in view of Isola, Phillip, et al. "Crisp boundary detection using pointwise mutual information." European Conference on Computer Vision. Springer, Cham, 2014 (hereinafter referred to as “Isola”).

Regarding claim 1, Krishnan discloses a method of identifying regions of interest in a hematoxylmn and eosin (H&E) stained tissue image (see Krishnan Figs. 1-5, and paras. 0021 and 0029, where a standard stain is used to enhance the samples before segmentation), comprising: receiving image data representing the H&E stained tissue image (see Krishnan Figs. 1-5, and paras. 0028 and 0029, where images of the stained samples are received); quantifying spatial statistics for the H&E stained tissue image based on the received image data (see Krishnan Figs. 1-5, and para. 0034, where the statistical median of the histogram of the image is used to calculate a threshold); identifying histological structures within the H&E stained tissue image based on the spatial statistics (see Krishnan Figs. 1-5, and paras. 0032-0034, where the threshold is used to separate the tumor from the background); and generating a segmented H&E stained tissue image using the received image data and the identified histological structures (see Krishnan Figs. 1-5, and paras. 0032-0034, where an image with a segmentation boundary around the tumor is output).
Krishnan does not explicitly disclose local spatial statistics.
However, Isola discloses local spatial statistics (see Isola Abstract, and pg. 804 Equation (2), where “pointwise mutual information” is calculated for the purpose of segmenting an image).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the statistic-based segmentation of Krishnan with the statistic-based segmentation of Isola, because Krishnan discloses that many other various segmentation techniques may be employed (see Krishnan para. 0033), and Isola states that its technique improves over the prior art because “[o]ur method produces pixel-level accurate boundaries while requiring minimal feature engineering” (see Isola Abstract).

Regarding claim 12, Krishnan discloses a non-transitory computer readable medium storing one or more programs, including instructions, which when executed by a computer, causes the computer to perform the method of claim 1 (see Krishnan Fig. 1 and paras. 0022-0026, where a computer executing software on a non-transitory computer readable medium is disclosed).

claim 13, Krishnan discloses a computerized system for identifying regions of interest in a hematoxylin and eosin (H&E) stained tissue image (see Krishnan Figs. 1-5, and paras. 0021 and 0029, where a standard stain is used to enhance the samples before segmentation), comprising: a processing apparatus (see Krishnan Fig. 1 and paras. 0022-0026, where a computer executing software on a non-transitory computer readable medium is disclosed), wherein the processing apparatus includes: a quantifying component configured for quantifying spatial statistics for the H&E stained tissue image (see Krishnan Figs. 1-5, and para. 0034, where the statistical median of the histogram of the image is used to calculate a threshold) based on received image data representing the H&E stained tissue image (see Krishnan Figs. 1-5, and paras. 0028 and 0029, where images of the stained samples are received); an identifying component configured for identifying histological structures within the H&E stained tissue image based on the spatial statistics (see Krishnan Figs. 1-5, and paras. 0032-0034, where the threshold is used to separate the tumor from the background); and a segmented tissue image generating component configured for generating a segmented H&E stained tissue image using the received image data and the identified histological structures (see Krishnan Figs. 1-5, and paras. 0032-0034, where an image with a segmentation boundary around the tumor is output).
Krishnan does not explicitly disclose local spatial statistics.
However, Isola discloses local spatial statistics (see Isola Abstract, and pg. 804 Equation (2), where “pointwise mutual information” is calculated for the purpose of segmenting an image).
(see Krishnan para. 0033), and Isola states that its technique improves over the prior art because “[o]ur method produces pixel-level accurate boundaries while requiring minimal feature engineering” (see Isola Abstract).

Claim(s) 2-4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Isola as applied to claims 1 and 13 above, and in further view of Gouinaud, Hélène, and Lara Leclerc. "COLOR SEGMENTATION OF MGG COLORED CYTOLOGICAL IMAGES USING NON LINEAR OPPONENT COLOR SPACES." Image Analysis & Stereology 32.3 (2013): 167-174 (hereinafter referred to as “Gouinaud”).

Regarding claim 2, Krishnan does not explicitly disclose wherein the image data is normalized image data created from opponent color space data, and wherein the opponent color space data is generated by transforming original RGB data representing the H&E stained tissue image into an opponent color space.
However, Gouinaud discloses wherein the image data is normalized image data created from opponent color space data, and wherein the opponent color space data is generated by transforming original RGB data representing the H&E stained tissue image into an opponent color space (see Gouinaud Abstract, and pgs. 169-170, where multiple color-opponent spaces derived from the RGB color space are disclosed).
(see Gouinaud Abstract and pg. 173).

Regarding claim 3, Krishnan does not explicitly disclose wherein the image data is H&E image data in an opponent color space obtained by transforming RGB data representing the H&E stained tissue image into the opponent color space.
However, Gouinaud discloses wherein the image data is H&E image data in an opponent color space obtained by transforming RGB data representing the H&E stained tissue image into the opponent color space (see Gouinaud Abstract, and pgs. 169-170, where multiple color-opponent spaces derived from the RGB color space are disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the color space of Krishnan with the color space of Gouinaud, because they state that “[t]he results show that the CoLIP model, developed following each step of the human visual color perception, is particulary well adapted for this type of images” and “[r]esults obtained in this study indicate that human vision based models allow to enhance simple luminosity segmentation, in adding color information” (see Gouinaud Abstract and pg. 173).


claim 4, Krishnan does not explicitly disclose wherein the quantifying local spatial statistics comprises determining mutual information data indicative of statistical associations between neighboring pixels in the H&E image data, and wherein the identifying histological structures uses the mutual information data and a graph-based spectral segmentation algorithm.
However, Isola discloses wherein the quantifying local spatial statistics comprises determining mutual information data indicative of statistical associations between neighboring pixels in the H&E image data (see Isola Abstract, and pg. 804 Equation (2), where “pointwise mutual information” is calculated for the purpose of segmenting an image), and wherein the identifying histological structures uses the mutual information data and a graph-based spectral segmentation algorithm (see Isola Abstract, and pgs. 806 and 807 “5 Boundary Detection”, where “spectral clustering” is applied to the affinity to determine the segmentation).

Regarding claim 14, Krishnan does not explicitly disclose wherein the image data is normalized image data created from opponent color space data, and wherein the opponent color space data is generated by transforming original RGB data representing the H&E stained tissue image into an opponent color space.
However, Gouinaud discloses wherein the image data is normalized image data created from opponent color space data, and wherein the opponent color space data is generated by transforming original RGB data representing the H&E stained tissue image into an opponent color space (see Gouinaud Abstract, and pgs. 169-170, where multiple color-opponent spaces derived from the RGB color space are disclosed).
(see Gouinaud Abstract and pg. 173).

Regarding claim 15, Krishnan does not explicitly disclose wherein the image data is H&E image data in an opponent color space obtained by transforming RGB data representing the H&E stained tissue image into the opponent color space.
However, Gouinaud discloses wherein the image data is H&E image data in an opponent color space obtained by transforming RGB data representing the H&E stained tissue image into the opponent color space (see Gouinaud Abstract, and pgs. 169-170, where multiple color-opponent spaces derived from the RGB color space are disclosed).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the color space of Krishnan with the color space of Gouinaud, because they state that “[t]he results show that the CoLIP model, developed following each step of the human visual color perception, is particulary well adapted for this type of images” and “[r]esults obtained in this study indicate that human vision based models allow to enhance simple luminosity segmentation, in adding color information” (see Gouinaud Abstract and pg. 173).

claim 16, Krishnan does not explicitly disclose wherein the quantifying component is configured for quantifying local spatial statistics by determining mutual information data indicative of statistical associations between neighboring pixels in the H&E image data, and wherein the identifying component is configured for identifying histological structures by using the mutual information data and a graph-based spectral segmentation algorithm.
However, Isola discloses wherein the quantifying component is configured for quantifying local spatial statistics by determining mutual information data indicative of statistical associations between neighboring pixels in the H&E image data (see Isola Abstract, and pg. 804 Equation (2), where “pointwise mutual information” is calculated for the purpose of segmenting an image), and wherein the identifying component is configured for identifying histological structures by using the mutual information data and a graph-based spectral segmentation algorithm (see Isola Abstract, and pgs. 806 and 807 “5 Boundary Detection”, where “spectral clustering” is applied to the affinity to determine the segmentation).

Claim(s) 5-8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Isola and Gouinaud as applied to claims 4 and 16 above, and in further view of Hanbury, Allan. "Circular statistics applied to colour images." 8th Computer Vision Winter Workshop. Vol. 91. No. 1-2. Citeseer, 2003 (hereinafter referred to as “Hanbury”).

Regarding claim 5, Krishnan does not explicitly disclose wherein the H&E image data comprises H&E-hue data in the opponent color space.
(see Hanbury Abstract and “1 Introduction”, where Hue H is calculated).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the color space of Krishnan and/or Gouinaud with the color space of Hanbury, because Hanbury discloses “[a] 3D-polar coordinate colour space is an alternative and often more intuitive representation of the RGB color space” and then further lists three bulleted advantages specifically for the IHLS colour space (see Hanbury “1 Introduction”).

Regarding claim 6, Krishnan does not explicitly disclose wherein the opponent color space comprises a 3-channel space including an H&E-brightness channel, an H&E-saturation channel and an H&E-hue channel.
However, Hanbury discloses wherein the opponent color space comprises a 3-channel space including an H&E-brightness channel, an H&E-saturation channel and an H&E-hue channel (see Hanbury Abstract and “1 Introduction”, where Brightness L, Hue H, and Saturation S are calculated).

Regarding claim 7, Krishnan does not explicitly disclose wherein the determining mutual information data comprises estimating a joint distribution of hue angles between neighboring pixels in the H&E-hue data, and calculating a pointwise mutual information (PMI) of the joint distribution, the PMI being the mutual information data.
(see Hanbury Abstract and “1 Introduction”, where Hue angle H is calculated).
Furthermore, Isola discloses wherein the determining mutual information data comprises estimating a joint distribution of values between neighboring pixels, and calculating a pointwise mutual information (PMI) of the joint distribution, the PMI being the mutual information data (see Isola Abstract, and pg. 804 Equation (2), where “pointwise mutual information” is calculated for the purpose of segmenting an image).

Regarding claim 8, Krishnan does not explicitly disclose wherein the identifying comprises creating an affinity function from the PMI and detecting boundaries based on the affinity function using spectral clustering.
However, Isola discloses wherein the identifying comprises creating an affinity function from the PMI and detecting boundaries based on the affinity function using spectral clustering (see Isola Abstract, and pgs. 806 and 807 “5 Boundary Detection”, where “spectral clustering” is applied to the affinity to determine the segmentation).

Regarding claim 17, Krishnan does not explicitly disclose wherein the H&E image data comprises H&E-hue data in the opponent color space.
However, Hanbury discloses wherein the H&E image data comprises H&E-hue data in the opponent color space (see Hanbury Abstract and “1 Introduction”, where Hue H is calculated).
(see Hanbury “1 Introduction”).

Regarding claim 18, Krishnan does not explicitly disclose wherein the opponent color space comprises a 3-channel space including an H&E-brightness channel, an H&E-saturation channel and an H&E-hue channel.
However, Hanbury discloses wherein the opponent color space comprises a 3-channel space including an H&E-brightness channel, an H&E-saturation channel and an H&E-hue channel (see Hanbury Abstract and “1 Introduction”, where Brightness L, Hue H, and Saturation S are calculated).

Regarding claim 19, Krishnan does not explicitly disclose wherein the determining mutual information data comprises estimating a joint distribution of hue angles between neighboring pixels in the H&E-hue data, and calculating a pointwise mutual information (PMI) of the joint distribution, the PMI being the mutual information data.
However, Hanbury discloses hue angles in the H&E-hue data (see Hanbury Abstract and “1 Introduction”, where Hue angle H is calculated).
Furthermore, Isola discloses wherein the determining mutual information data comprises estimating a joint distribution of values between neighboring pixels, and calculating a (see Isola Abstract, and pg. 804 Equation (2), where “pointwise mutual information” is calculated for the purpose of segmenting an image).

Regarding claim 20, Krishnan does not explicitly disclose wherein the identifying comprises creating an affinity function from the PMI and detecting boundaries based on the affinity function using spectral clustering.
However, Isola discloses wherein the identifying comprises creating an affinity function from the PMI and detecting boundaries based on the affinity function using spectral clustering (see Isola Abstract, and pgs. 806 and 807 “5 Boundary Detection”, where “spectral clustering” is applied to the affinity to determine the segmentation).

Claim(s) 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan in view of Isola as applied to claims 1 and 13 above, and in further view of Barnes et al., US 2017/0140246 A1 (herein after referred to as “Barnes”) and Li, X., and K. N. Plataniotis. "A Complete Color Normalization Approach to Histopathology Images Using Color Cues Computed From Saturation-Weighted Statistics." IEEE Transactions on Bio-medical Engineering 62.7 (February 19, 2015): 1862-1873 (hereinafter referred to as “Li”).

Regarding claim 10, Krishnan does not explicitly disclose wherein the image data is RGB data representing the H&E stained tissue image, and wherein the quantifying local spatial statistics is based on inter-nuclei distance distributions determined from the RGB data.
(see Li pg. 1863, “II. State of The Art”, where the images are at least initially in the “RGB color space”).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the color space of Krishnan with the color space of Li, because the RGB color space is very common and would improve the interoperability of the system by allowing for the input of images in the common RGB color space.
Furthermore, Barnes discloses wherein the quantifying local spatial statistics is based on inter-nuclei distance distributions determined from the RGB data (see Barnes paras. 0006, 0044, and 0060, where inter-nuclei distance is used to estimate the evenness of the nuclei distribution).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the statistics of Isola with the statistics of Barnes, because Barnes discloses that their statistic can detect tumors in breast tissue, thereby improving the treatment of that disease for patients (see Barnes Abstract).  

Regarding claim 22, Krishnan does not explicitly disclose wherein the image data is RGB data representing the H&E stained tissue image, and wherein the quantifying component is configured for quantifying local spatial statistics based on inter-nuclei distance distributions determined from the RGB data.
(see Li pg. 1863, “II. State of The Art”, where the images are at least initially in the “RGB color space”).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the color space of Krishnan with the color space of Li, because the RGB color space is very common and would improve the interoperability of the system by allowing for the input of images in the common RGB color space.
Furthermore, Barnes discloses wherein the quantifying component is configured for quantifying local spatial statistics based on inter-nuclei distance distributions determined from the RGB data (see Barnes paras. 0006, 0044, and 0060, where inter-nuclei distance is used to estimate the evenness of the nuclei distribution).
It would have been obvious to one of ordinary skill in the art at the time of filing to simply substitute the statistics of Isola with the statistics of Barnes, because Barnes discloses that their statistic can detect tumors in breast tissue, thereby improving the treatment of that disease for patients (see Barnes Abstract).  

Allowable Subject Matter
Claim(s) 9, 11, 21, and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Pertinent prior art: Wang, US 2015/0154755 A1, which discloses color normalization of stained images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.